DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.

Response to Arguments
The newly amended independent claim 1, filed, August 10, 2021 was sufficient overcome the previous 102(a)(1) of Woffinden et al.  A new grounds of rejection is set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 7 is dependent from previously cancelled claim 6, appropriate correction is required. 
Claim 10 recites “wherein at least the plurality of curved surfaces comprises at least two non-adjacent curved surfaces having the same radius of curvature”. However, in claim 1, the first, second and third radius of curvature is recited to be different. Therefore, the recitation of claim 10, contradicts the limitations found in claim 1, and is not further limiting. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2005/0246016).
Referring to claim 1, Miller et al. discloses an ophthalmic lens comprising (Fig. 11D):  an optic having an anterior optic surface(102) and a posterior optic surface(103) disposed about an optical axis;
a multi-curvature optical edge surrounding the optic(Fig. 11D) and connecting the anterior optic surface to the posterior optic surface, the multi-curvature optical edge comprising a plurality of curved surfaces(124, 126, and 128), wherein:
 the plurality of curved surfaces comprises a first curved surface(124) having a first radius of curvature (see Fig. 11D), and a second curved surface(126) having a second radius of curvature(see Fig. 11D), and a third curved surface(128) having a third radius of curvature(see Fig. 11D);

the second curved surface is tangentially connected to the third curved surface(@ 127);
each of the plurality of curved surfaces of the multi-curvature optical edge is convex in shape(See curves in Fig. 11D). 
The embodiment of Fig. 11D shows the surfaces with radii of curvature, but lacks a detailed description of specific values of the curvatures. 
However, the embodiment of Fig. 2D discloses values(different) for the radii of curvatures of the lens (as well as the example in paragraphs 37-38)  as well as discloses that the surfaces can be of any desired shape(paragraph 41).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the radii of the edge surfaces as taught in various embodiments of Miller et al. in order to provide a gradual transition between the anterior and posterior surfaces that reduce glare seen by the patient. 
Referring to claim 2, Miller et al. discloses wherein at least one of the curved surfaces of the multi-curvature optical edge is configured to redirect light incident on the multi-curvature optical edge away from a patient’s fovea (Applicant should note the use of functional language in the claim. As long as the structural limitations of the claim is met i.e. curved surface; the functional recitation of the redirecting of light is met).
Referring to claim 3, Miller et al. discloses wherein at least one of the curved surfaces of the multi-curvature optical edge is configured to diffuse light incident on the multi-curvature optical edge away from a patient’s fovea (Applicant should note the use of functional language in the claim. As long 
Referring to claim 4, Miller et al. discloses a multi-curvature optical edge that connects to the posterior optic surface. 
Miller lacks a detailed description of wherein the multi-curvature optical edge connects to the posterior optic surface to form a corner edge in the embodiment of Fig. 11D.
However, in the embodiment of Fig. 8, Miller et al. discloses the multi-curvature optical edge connects to the posterior optic surface to form a corner edge(129) for the purpose of providing a transition between the surfaces of the lens and provide the desired shape of the lens in order to correct the patients vision (paragraph 41).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the radii of the edge surfaces as taught in various embodiments of Miller et al. in order to provide a gradual transition between the anterior and posterior surfaces that reduce glare. 
Referring to claim 5, Miller et al. discloses wherein the third curved surface (128) is connected to the posterior optic surface (Fig. 11D around 129).
Referring to claim 7, Miller et al. discloses lenses with multi-curved edges that comprises a variety of curves surfaces tangentially connected (paragraph 8).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the edge surface of the embodiment of Fig. 11D to comprise a fourth curved surface having a fourth curvature different from the first curvature, the second curvature, and the third curvature, the fourth curved surface tangentially connected to the third curved surface in order to provide the patient with the desired vision correction to the eye and reduce glare. 
Referring to claim 8, Miller et al. lacks a detailed description in the embodiment of Fig. 11D, wherein each of the plurality of curved surfaces comprises a radius of curvature in the range of 0.01 and 1.50 mm.  
However, Miller et al. provides values for example lenses with the radius of curvature in the range of 0.01 and 1.50mm (see Table 1, and paragraph 38), for the purpose of providing a gradual transition region to the posterior surface to reduce glare and correcting a patients vision. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the radii of the edge surfaces as taught in various embodiments of Miller et al. in order to provide a gradual transition between the anterior and posterior surfaces that reduce glare. 
Referring to claims 11-13, Miller et al. discloses an intraocular lens in the embodiment of Fig. 11D. However, Miller et al. lacks a detailed description of dimensions for the lenses in this embodiment. 
However, in another embodiment, Miller et al. discloses wherein: the ophthalmic lens comprises an intraocular lens(abstract); a diameter of the anterior optic surface is in the range of 4.5 mm to 7.5 mm(corrective diameter, see Table 1 for example values; 4.90mm); a diameter of the posterior optic surface is in the range of 5.0 mm to 8.0 mm(lens diameter, see Table 2 for example values; 5.0mm); and the diameter of the posterior optic surface is greater than the diameter of the anterior optic surface(see values in the table 1, and Fig.2A-2B).
Referring to claim 12, Miller et al. discloses in another embodiment wherein the diameter of the anterior optic surface is at least 6.5 mm (paragraph 38, discloses the overall lens diameter in the range of 1-10mm, therefore the anterior optic surface can be at least 6.5mm).
Referring to claim 13, Miller et al. discloses in another embodiment wherein the diameter of the anterior optic surface is at least 7.0 mm(paragraph 38, discloses the overall lens diameter in the range of 1-10mm, therefore the anterior optic surface can be at least 7.0mm).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the dimensions of the lens of the embodiment of Fig. 11D, to have the dimensions listed in other embodiment, in order to provide a lens with surfaces that reduce glare seen by patients. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2005/0246016) in view of Woffinden et al. (US 5,755,786).

Referring to claim 10, Miller et al. teaches a multicurved surface where the surfaces can be curved, flat or any desired shape (paragraph 8). Miller at al. lacks a detailed description of wherein at least the plurality of curved surfaces comprises at least two non-adjacent curved surfaces having the same radius of curvature.
Woffinden et al. discloses a lens in the same filed of endeavor with a multicurved surface wherein at least two non-adjacent curved surfaces have the same radius of curvature (See annotation regions 1 and 4).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the multicurved edge of Miller et al. to have two non-adjacent radii of curvature being the same as taught in Woffinden et al. in order to reduce glare seen by the patient(abstract). 

    PNG
    media_image1.png
    282
    775
    media_image1.png
    Greyscale


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2005/0246016) in view of Osio Sancho (US 2007/0122450).

Referring to claim 14 Miller et al. discloses implantable lenses, but lacks a detailed description of the ophthalmic lens comprising a contact lens 
Osio Sancho discloses a contact lens with the diameter ranging from 13mm-15mm (paragraph 65) for the purpose of providing a lens that will cover the cornea to correct the vision of a patient.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the dimensions of the lens of Miller et al. with the dimensions as taught in Osio Sancho in order to provide a lens that will cover the cornea to correct the vision of a patient.
Additionally, it would have only taken routine skill in the art to modify the size of the implantable lens of Miller et al. with the dimensions found in Osio Sancho in order to provide a lens that will cover the cornea to correct the vision of a patient.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                 


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774